Filed electronically with the Securities and Exchange Commission on October16, 2012. File No. 002-57139 File No. 811-02671 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment Post-Effective Amendment No. 77 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 68 DWS Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(617) 295-1000 John Millette, Vice President and Secretary One Beacon Street Boston, MA02108 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): /X/ Immediately upon filing pursuant to paragraph (b) // On pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // On pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // On pursuant to paragraph (a) (2) of Rule 485 If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment This filing relates solely to the following Funds, each a series of the Registrant: · DWS Strategic High Yield Tax-Free Fund — Class A, Class B, Class C, Institutional Class and Class S · DWS Managed Municipal Bond Fund — Class A, Class B, Class C, Institutional Class and Class S SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 15th day of October 2012. DWS MUNICIPAL TRUST By:/s/W. Douglas Beck W. Douglas Beck* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/W. Douglas Beck W. Douglas Beck* President October 15, 2012 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer October 15, 2012 /s/John W. Ballantine John W. Ballantine* Trustee October 15, 2012 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee October 15, 2012 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee October 15, 2012 /s/Keith R. Fox Keith R. Fox* Trustee October 15, 2012 /s/Paul K. Freeman Paul K. Freeman* Chairperson and Trustee October 15, 2012 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Trustee October 15, 2012 /s/Richard J. Herring Richard J. Herring* Trustee October 15, 2012 /s/William McClayton William McClayton* Trustee October 15, 2012 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee October 15, 2012 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee October 15, 2012 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee October 15, 2012 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee October 15, 2012 *By: /s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 71 to the Registration Statement as filed on September 28, 2011; and as filed on July 25, 2008 in Post-Effective Amendment No. 62 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
